Citation Nr: 0024602	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  97-32 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
status post anterior cruciate ligament repair of the right 
knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from August 1993 to August 
1996.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.

Service connection for status post anterior cruciate ligament 
repair of the right knee was granted in a November 1996 
rating decision, and a 10 percent evaluation was initially 
assigned.  The veteran then perfected an appeal as to this 
initial evaluation.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran's status post anterior cruciate ligament 
repair of the right knee is manifested by complaints of pain, 
without instability.  There is no objective evidence of 
osteoarthritic changes in the right knee.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for the veteran's status post anterior cruciate 
ligament repair of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§§ 4.1, 4.7, 4.71a, Diagnostic Code 5257 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law, Regulations, and Criteria

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. § 1155;
38 C.F.R. § 4.1.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  
38 C.F.R. § 4.1.  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
38 C.F.R. §§ 4.1, 4.2 (1999).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7 (1999).

Historically, the veteran's right knee disability has been 
evaluated under schedular criteria applicable to the 
musculoskeletal system.  See 38 C.F.R. Part 4, § 4.71a.  
Specifically, the RO initially applied Diagnostic Codes 5003 
and 5010 (Arthritis, degenerative, and Arthritis, due to 
trauma, respectively).  As such, Diagnostic Code 5010 
provides for rating as degenerative arthritis, and Diagnostic 
Code 5003 provides for rating on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint (or joints) involved.  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  See 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5003 
(1999).

In connection with the veteran's claim for an increased 
initial evaluation as to his right knee disability, the RO 
also considered Diagnostic Codes 5260 and 5261 (Leg, 
limitation of flexion of and extension of, respectively).  
Specifically, Diagnostic Code 5260 provides for a 
noncompensable evaluation where flexion is limited to 
60 degrees, a 10 percent evaluation where flexion is limited 
to 45 degrees, a 20 percent evaluation where flexion is 
limited to 30 degrees, and a maximum 30 percent evaluation 
where flexion is limited to 15 degrees.  

Diagnostic Code 5261 provides for a noncompensable evaluation 
where extension is limited to five degrees, a 10 percent 
evaluation where extension is limited to 10 degrees, a 20 
percent evaluation where extension is limited to 15 degrees, 
a 30 percent evaluation where extension is limited to 20 
degrees, a 40 percent evaluation (the next higher evaluation 
available) where extension is limited to 30 degrees, and a 
maximum 50 percent evaluation where extension is limited to 
45 degrees.

Additionally, in evaluating limitation of motion, provisions 
found in 38 C.F.R. Part 4, §§ 4.40 and 4.45 (1999) 
(addressing disability of the musculoskeletal system and 
joints, respectively) must also be considered.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

However, the assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in the diagnostic criteria by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

In this respect, for the reasons outlined below, the Board 
finds that Diagnostic Code 5257 (Knee, other impairment of) 
is for application in this instance.  Diagnostic Code 5257 
provides for a 10 percent evaluation where there is evidence 
of slight recurrent subluxation or lateral instability, a 20 
percent evaluation where there is evidence of moderate 
recurrent subluxation or lateral instability, and a maximum 
evaluation of 30 percent where there is evidence of severe 
recurrent subluxation or lateral instability.  

The veteran is currently rated at 10 percent for his right 
knee, under the RO's initial and continued application of 
Diagnostic Codes 5003 and 5010.


II.  Factual Background

The veteran's service medical records indicate that right 
anterior cruciate ligament deficiency was diagnosed in April 
1994.  A right knee arthroscopic procedure, with endoscopic 
anterior cruciate ligament repair, was performed in April 
1996.  The veteran then underwent physical therapy.

VA treatment records dated from August to October 1996 
indicate that the veteran underwent about 12 weeks of 
physical therapy following surgery on his right knee.  The 
veteran was outfitted with an orthotech knee brace and 
reported some pain with all of his exercises except pool 
exercises.  The veteran's patellar mobility was good, and he 
reported running two miles.  The veteran's main concern was 
popping in the knee, but this popping was not painful.  It 
was noted that the veteran had progressed well with his 
rehabilitation and that he appeared to be within normal 
limits for the most part.

A September 1996 VA general medical examination reflects the 
veteran's reports that his knee still hurt, especially in 
cold weather.  It also reflects the veteran's service medical 
history.  Physical examination found the veteran's gait and 
posture to be normal.  Range of motion testing of the right 
knee was from zero to 135 degrees, compared to zero to 140 
degrees on the left.  There were no signs of instability in 
the form of abnormal Lachman or anterior and posterior drawer 
tests or pivot sign, nor was there any deformity of the knee.  
There was no swelling and no signs of acute inflammation.  
The recorded impression, in pertinent part, was right ischial 
tear, by history, and surgery, by history; there was some 
mild post-surgical and post-traumatic pain at that time and 
maybe mild degenerative changes.  The examiner ordered an x-
ray study of the veteran's right knee, which showed no 
definite osteoarthritic changes.

A June 1998 VA joints examination also reflects the veteran's 
service medical history as to his right knee and his current 
complaints of knee pain that was brought on by increased 
activity or standing for prolonged periods.  The veteran 
noted that the knee was stable.  However, his pain had not 
improved to a great degree, nor was it worsening.  The 
veteran stated that he continued to run approximately one 
mile per day and that he participated in sports such as 
basketball, but not to the degree that he had done.  Physical 
examination found the veteran to have a normal station and 
gait.  There was no soft tissue swelling, joint effusion, or 
point tenderness.  Range of motion testing of the right knee 
was from zero to 140 degrees, compared to zero to 145 degrees 
on the left.  The veteran's right knee was otherwise stable 
upon examination in the anterior, posterior, and lateral 
planes.  The recorded impression was right knee pain, status 
post anterior cruciate ligament repair; the veteran's history 
and examination demonstrated a mild degree of functional 
limitation, secondary to surgery, secondary to pain produced 
with excess use.

At his RO hearing, conducted in March 1999, the veteran 
testified that upon discharge from service, he became an 
undercover security guard.  (Transcript (T.) at 4).  He had 
had to quit this job, because all the walking and standing 
around for five to six hours a day created more pain in his 
knee.  Id.  When asked about the pain in his knee, the 
veteran stated that his knee hurt going up and down stairs, 
and he could walk maybe one block before it started hurting.  
(T. at 5).  When asked about physical activity, the veteran 
stated that he did not play sports, as he was afraid his knee 
would tear again.  Id.  The veteran also testified that his 
pain varied; if he had been walking a long distance, then it 
would hurt.  Id.  Cold weather also affected it.  Id.  The 
veteran indicated that he had been told by his doctor that he 
would have arthritis in his knee because the ligaments were 
torn, and there was not much movement.  (T. at 5-6).  The 
veteran also indicated that he received two braces and that 
he used one of the braces about once or twice a week.  (T. at 
6).  When asked if he had any instability in the knee, the 
veteran answered that it felt a little loose, but he would 
not say that he was about to fall.  (T. at 7).  He also 
stated that his knee locked up on him when it was cold.  Id.  
The veteran stated that he had received treatment at the VA a 
couple of times and that he had seen a sports doctor at 
Madigan Family Practice.  (T. at 8).  He also stated that he 
took aspirin or Motrin for his pain whenever his knee hurt.  
Id.  When asked specifically how much he took, the veteran 
clarified that he took about three or four aspirin or Motrin 
about three to four times a day.  (T. at 9).  When asked what 
set off excruciating pain, the veteran testified that walking 
around campus a long time made the pain a little unbearable.  
(T. at 10).  He also testified that he had tried running to 
lose weight, but after running, his knee hurt "real bad."  
Id.

Negative responses were subsequently received from the VA and 
Madigan Army Medical Center as to any additional treatment 
records pertaining to the veteran.

An October 1999 VA joints examination reflects the veteran's 
complaints of increasing discomfort in his knee since his 
anterior cruciate ligament repair in April 1996.  It also 
reflects the veteran's reports that whenever it was cool 
outside, he got aching and throbbing in his right knee, with 
stiffness.  His discomfort was primarily behind the kneecap.  
The veteran was able to squat and kneel satisfactorily, but 
he had pain in the knee if it was cooler.  The veteran also 
stated that he was able to run.  The veteran reported that 
his knee was stable and functional otherwise, and he did not 
have instability.  The veteran also stated that he usually 
did not have swelling.  Physical examination found the 
veteran's gait to be normal in tandem and parallel.  He could 
squat fully and recover without difficulty.  Range of motion 
testing of the right knee was zero to 140 degrees.  The 
veteran's anterior scar was well-healed.  There was 
subpatellar crepitus on flexion and extension, but there was 
no significant joint crepitus per se.  There was no effusion, 
hyperthermia, induration, or erythema, nor was there laxity 
or anterior/posterior drawer sign.  There was also no pain 
with manipulation.  The assessment was status post anterior 
cruciate ligament repair of the right knee, with relatively 
good function and stability.  The examiner commented that 
there was no evidence of instability or weakness and that the 
veteran had 5/5 motor strength in both lower extremities, 
with no endurance limitations.  The veteran was able to walk 
and run fairly effectively.  Primarily, the veteran had 
increased stiffness and aching, especially in cooler weather.  
The veteran was concerned about cooler weather, as his wife 
was being transferred to Germany.  At the present time, there 
was no evidence of effusion, and the joint appeared to be 
fairly functional.  A repeat x-ray study of the veteran's 
right knee found no degenerative joint disease.


III.  Application and Analysis

Upon review of the pertinent evidence of record and the 
applicable schedular criteria, the Board finds an evaluation 
in excess of 10 percent for the veteran's right knee 
disability unwarranted in this instance.

Initially, the Board notes that the clinical evidence of 
record is negative for any indication of degenerative joint 
disease of the right knee, although the veteran reported at 
his RO hearing that he had been told that he would have 
arthritis in the knee.  Given this absence of clinical 
evidence as to the presence of arthritis in the right knee, 
the Board finds application of Diagnostic Codes 5003 and 5010 
unsupported in this instance.  While the veteran may have 
some limitation of motion of the right knee, it is not 
demonstrated to be due to degenerative joint disease of the 
right knee.

Additionally, as to limitation of motion of the right knee, 
the Board notes that upon VA examinations in September 1996, 
June 1998, and October 1999, the veteran's right knee range 
of motion was zero to 135 degrees, zero to 140 degrees, and 
again zero to 140 degrees, respectively.  As discussed above, 
to warrant an evaluation higher than 10 percent under 
Diagnostic Code 5260, flexion must be limited to at least 30 
degrees.  Under Diagnostic Code 5261, extension must be 
limited to 15 degrees.  In this instance, though, none of the 
veteran's range of motion testing results meets these 
criteria, nor are any of the findings even close, as to 
permit the Board to conclude that the veteran's disability 
picture more nearly approximates the schedular criteria 
required for an evaluation in excess of 10 percent.  See 
38 C.F.R. § 4.7; see also 38 U.S.C.A. § 5107(b) (West 1991).

In effect, then, only Diagnostic Code 5257 remains for 
possible application in this instance.  Admittedly, the 
clinical evidence of record is negative for any findings of 
instability, but the veteran did report at his RO hearing 
that his right knee felt a little loose.  Further, the Board 
stresses that Diagnostic Code 5257 specifically addresses 
other impairment of the knee, which the Board finds would 
encompass the veteran's reports of pain.

As discussed above, Diagnostic Code 5257 provides for a 10 
percent evaluation where there is evidence of slight 
recurrent subluxation or lateral instability, a 20 percent 
evaluation where there is evidence of moderate recurrent 
subluxation or lateral instability, and a maximum evaluation 
of 30 percent where there is evidence of severe recurrent 
subluxation or lateral instability.  Here, the Board points 
out that upon VA examination in June 1998, the examiner noted 
that the veteran's history and examination demonstrated a 
mild degree of functional limitation.  In this instance, the 
Board concludes that a mild degree of functional limitation 
is the equivalent of slight subluxation or lateral 
instability.  In other words, the veteran's mild degree of 
functional limitation equates to slight disability, and 
slight disability under Diagnostic Code 5257 warrants a 10 
percent evaluation.

As to a higher evaluation, in light of the veteran's 
complaints of pain, the Board initially notes that Diagnostic 
Code 5257 is not predicated on loss of range of motion and, 
thus, 38 C.F.R. §§ 4.40 and 4.45 with respect to pain, do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7 (1996); Cf. 
DeLuca v. Brown, supra.  The Board also notes that the 
veteran's VA treatment records indicate that the veteran had 
good patellar mobility, that he was running two miles, and 
that he had progressed to within normal limits for the most 
part.  Further, upon VA examination in June 1998, the veteran 
continued to report that he ran and that he participated in 
sports, although he stated at his RO hearing in March 1999 
that he no longer did these activities.  Moreover, upon VA 
examination in October 1999, the veteran himself again 
reported that he could run, that he could squat and kneel 
satisfactorily, and that his knee was stable and functional 
otherwise.  Physical examination at that time found the 
veteran to be able to squat and recover without difficulty, 
and he had relatively good function and stability, with no 
evidence of weakness or endurance limitation.

Therefore, in light of these clinical findings and self-
reports, the Board finds that the veteran's disability 
picture more nearly approximates slight disability than 
moderate disability, as provided for under Diagnostic Code 
5257.  See 38 C.F.R. § 4.7; see also 38 U.S.C.A. § 5107(b).

The Board notes that the veteran was put on notice as to the 
evidence required to both evaluate and increase his claim in 
the October 1997 statement of the case and in the January 
1999 supplemental statement of the case, as he was provided 
with the possibly applicable schedular criteria and informed 
of the RO's reasons and bases for its determination.


ORDER

An evaluation in excess of 10 percent for the veteran's 
status post anterior cruciate ligament repair of the right 
knee is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

